GRIMES, Judge,
concurring in part, and dissenting in part.
I concur with the majority opinion in all respects, except the conclusion that a minimum fine of $25 or $50 must now be imposed upon anyone convicted of speeding in excess of sixty-five miles per hour in a fifty-five mile per hour speed zone. If the person charged elects to appear in court, all penalties prescribed by section 318.18 including the additional $25 and $50 fines are inapplicable except in one particular. Only if the court requires the attendance at a driver improvement school and waives a fine does the added fine of $25 or $50 under section 318.18(3) have to be paid.